                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


IN RE:

LAPEER INDUSTRIES, INC                                      Case No. 20-48744
                                                            Chapter 11 proceeding

           Debtor.                                          Judge: Maria L. Oxholm
_____________________________/


    CORRECTED NOTICE OF DEBTOR’S SECOND MOTION FOR ENTRY OF AN
 ORDER (I) APPROVING BIDDING PROCEDURES, (II) SCHEDULING AN AUCTION
 AND A SALE HEARING IN CONNECTION WITH THE SALE OF SUBSTANTIALLY
   ALL OF DEBTOR’S ASSETS, (III) ESTABLISHING DATES AND DEADLINES IN
   CONNECTION WITH THE SALE, (IV) APPROVING THE FORM OF THE ASSET
   PURCHASE AGREEMENT, AND (V) GRANTING RELATED RELIEF; AND FOR
ENTRY OF AN ORDER (A) AUTHORIZING THE SALE OF SUBSTANTIALLY ALL OF
  DEBTOR’S ASSETS FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES,
  AND INTERESTS, AND (B) APPROVING THE ASSUMPTION AND ASSIGNMENT
   OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND (C)
 GRANTING RELATED RELIEF; AND FOR ENTRY OF AN ORDER ESTABLISHING
   AN ADMINISTRATIVE CLAIMS BAR DATE AND OPPORTUNITY TO RESPOND


       Debtor, through counsel, has filed papers with the Court requesting entry of a
bidding procedures order, which contains the sale and bidding procedures to be
followed in connection with Debtor’s proposed sale of assets.

      Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you
do not have an attorney, you may wish to consult one.)

      If you do not want the court to grant the relief requested in the motion, or if you
want the court to consider your views on the motion, within 14 days OR SUCH
SHORTER TIME PERIOD THAT MAY BE SET BY THE COURT, you or your attorney
must:

                1. File with the court a written response or an answer,
                   explaining your position at:1


1
    Any response must comply with F. R. Civ. P. 8(b), (c) and (e).


                                                 1
    20-48744-mlo     Doc 365    Filed 01/28/21       Entered 01/28/21 16:37:13   Page 1 of 2
                           United States Bankruptcy Court
                                211 West Fort Street
                               Detroit, Michigan 48226

            If you mail your response to the court for filing, you must mail
            it early enough so the court will receive it on or before the
            date stated above. All attorneys are required to file pleadings
            electronically.

            You must also mail a copy to:

                            Winegarden, Haley, Lindholm,
                             Tucker & Himelhoch, PLC
                              Attn: Zachary R. Tucker
                            9460 S. Saginaw Rd., Suite A
                               Grand Blanc, MI 48439

            2. If a response or answer is timely filed and served, the
            clerk will schedule a hearing on the Motion and you will be
            served with a notice of the date, time and location of the
            hearing.

If you or your attorney do not take these steps, the court may decide that you do
not oppose the relief sought in the motion and may enter an order granting that
relief.

                                        Respectfully Submitted,
                                        WINEGARDEN, HALEY, LINDHOLM,
                                        TUCKER & HIMELHOCH, P.L.C.
                                        Attorneys for the Debtor


Dated: January 26, 2021             By: /s/ Zachary R. Tucker
                                       Zachary R. Tucker (P-75263)
                                       9460 S. Saginaw Rd., Suite A
                                       Grand Blanc, MI 48439
                                       (810) 579-3600
                                       ztucker@winegarden-law.com




                                             2
 20-48744-mlo   Doc 365     Filed 01/28/21       Entered 01/28/21 16:37:13     Page 2 of 2
